NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             17-OCT-2022
                                             07:54 AM
                                             Dkt. 65 ODMR

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


               AL R. NACINO, Plaintiff-Appellant,
                                v.
         CAMBRIDGE MANAGEMENT, INC., Defendant-Appellee,
                               and
JOHN DOES 1-5; JANE DOES 1-5; DOE CORPORATIONS 1-5; DOE LLCS 1-5;
 DOE PARTNERSHIPS 1-5; DOE NON-PROFIT ORGANIZATIONS 1-5; and DOE
              GOVERNMENTAL AGENCIES 1-5, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (Civil No. 1CC161001853)


                               ORDER
      (By:   Ginoza, Chief Judge, Hiraoka and McCullen, JJ.)

          Upon review of the Motion for Reconsideration filed by
Defendant-Appellee Cambridge Management, Inc. on October 5, 2022,
the papers in support, and the record, it appears that Cambridge
moves for reconsideration of our Summary Disposition Order (SDO)
filed on September 26, 2022.
          Cambridge contends that the SDO failed to focus on the
first element of a prima facie case of retaliation under Hawaii
Revised Statutes (HRS) § 378-2(a)(2). Citing Gonsalves v. Nissan
Motor Corp., 100 Hawai#i 149, 163, 58 P.3d 1196, 1210 (2002),
Cambridge argues "Nacino failed to demonstrate that he had an
objectively reasonable belief when he filed the earlier lawsuit
that he was complaining about . . . discrimination based upon his
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


race, national origin, sex, or other characteristic protected
under HRS § 378-2."
          The circuit court's order granting Cambridge's MSJ
stated:

          [T]he record does not establish that [Nacino] had an
          objectively reasonable basis to believe he had been
          discriminated against based on his race, national origin or
          skin color (or any other characteristic protected under
          part I of HRS Chapter 378).

          As stated in our SDO, Nacino's Discrimination Lawsuit
complaint alleged that he was "subjected to adverse employment
actions" including "harassment, discrimination, retaliation and
disparate treatment" by Cambridge in violation of HRS § 378-2.
Cambridge's MSJ was not based upon claim or issue preclusion;
thus, the ultimate disposition of the Discrimination Lawsuit in
favor of Cambridge — after more than three years of litigation —
is not material to whether or not Nacino had a reasonable basis
to believe he had been discriminated against in violation of HRS
Chapter 378 at the time he filed the Discrimination Lawsuit (one
month before his employment was terminated). The trier of fact
must decide whether — under the circumstances that existed when
the complaint in the Discrimination Lawsuit was filed — Nacino
had a reasonable basis to believe he had been discriminated
against in violation of HRS Chapter 378.
          The Motion for Reconsideration presents no point of law
or fact we overlooked or misapprehended. See Rule 40(b), Hawai#i
Rules of Appellate Procedure. Therefore, IT IS HEREBY ORDERED
that the Motion for Reconsideration is denied.
          DATED: Honolulu, Hawai#i, October 17, 2022.

                                        /s/ Lisa M. Ginoza
                                        Chief Judge

                                        /s/ Keith K. Hiraoka
                                        Associate Judge

                                        /s/ Sonja M.P. McCullen
                                        Associate Judge


                                    2